Citation Nr: 1032447	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-10 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to death pension for the Veteran's child.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's Surviving Son


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to October 
1945.  He died in December 2002.  The appellant is the custodian 
of his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and March 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Montgomery, Alabama.

In May 2010, the appellant and the Veteran's surviving son 
testified at a Central Office hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the appellant's 
claim of entitlement to a death pension for the Veteran's child.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The maximum rate of VA pension benefits that may be paid is set 
by law.  An otherwise qualifying recipient will be paid up to the 
maximum rate, reduced by the amount of his or her countable 
income.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2009).  
In other words, any countable income will reduce the pension 
benefits, dollar for dollar, by the amount of the income.  Thus, 
if the Veteran's surviving son's annual income exceeds the 
maximum payable rate, the entire amount is offset, and he is not 
entitled to any pension benefits.

The law and regulations governing the determination of annual 
income for purposes of administering VA pension benefits provide 
that payments of any kind from any source are counted as income 
unless specifically excluded.  See 38 U.S.C.A. § 1503 (West 
2002); 38 C.F.R. §§ 3.271, 3.272 (2009).

Although a number of exclusions from countable income are set 
forth under 38 C.F.R. § 3.272, such as welfare payments, charity, 
medical and/or burial expenses, educational expenses and the 
profit from the sale of property under certain circumstances, the 
type of benefit received by the appellant from the Social 
Security Administration (SSA) is not listed among the exclusions.  
Similarly retirement pension income from a former employer is not 
excludable.  Medical expenses can be excluded, however.  

The appellant seeks entitlement to death pension benefits on 
behalf of the Veteran's surviving son.  The Veteran died in 
December 2002.

In the Veteran's surviving son's application for death pension 
benefits, dated in May 2004, his custodian reported to receive 
$420 per month from the SSA.  In the rating action, dated in 
August 2004, it was noted that this equated to $5040 annually, in 
excess of the income limit.  In a subsequent statement, dated in 
August 2005, his custodian reported to receive, for his benefit, 
$400 per month from the SSA.  This equates to $4800, in excess of 
the income limit.  The Board notes that SSA printouts the 
Veteran's surviving son was reported to receive $263 in December 
2000, $263 in July 2001, $270 in December 2001, $411 in December 
2002, $420 in December 2003, $431 in December 2004, $449 in 
December 2005, $463 in December 2006, and $463 in December 2007.  
However, at a hearing before the undersigned Acting Veterans Law 
Judge, dated in May 2010, the Veteran's surviving son and the 
appellant reported that the Veteran's Social Security 
Administration benefits were never transferred to the surviving 
son and that the surviving son never received any SSA funds.  

In light of the discrepancy between the SSA printouts and the 
reports of the Veteran's surviving son and the appellant, the 
Board finds it necessary to remand this claim for the records 
regarding the Veteran's surviving son's SSA benefits payments to 
be obtained and associated with the claims folder.

In addition, the Board notes that the Veteran's surviving son 
indicated that he worked at a restaurant for minimum wage during 
the period in question.  However the claims file does not reveal 
that the Veteran's surviving son has provided any recorded 
details regarding his income from that position.  On remand, the 
Veteran's surviving son should be requested to provide more 
detailed information regarding his employment.

In March 2009, the Veteran's surviving son (via his custodian) 
expressed his disagreement with the RO's denial of entitlement to 
service connection for the cause of the Veteran's death in a 
rating decision dated in March 2009.  To date, the RO has not 
issued a Statement of the Case (SOC) with respect to this claim.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Veteran's 
surviving son an SOC with respect to his 
claim seeking entitlement to service 
connection for the cause of the Veteran's 
death, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

2.  The appellant should be provided with 
the appropriate VA forms and instructions 
for completing them, to set forth complete 
information regarding the Veteran's 
surviving son's income and medical expenses 
for each year from 2002 until the present.  
She is encouraged to seek whatever 
assistance she needs in completing these 
forms from the VA or from a service 
organization, should she choose to 
designate a representative in this matter.  
A reasonable period of time for her 
response should be provided.  Any 
additional evidentiary development which 
may become apparent should be accomplished.

3.  Ask SSA to provide a monthly accounting 
of SSA benefits payments made to the 
Veteran's surviving son from December 2002 
to the present, following the procedures 
set forth in 38 C.F.R. § 3.159.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
record on appeal.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
including the evidence received subsequent 
to the Board hearing and all evidence 
received pursuant to the above request.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


